Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 10/26/2021 has been entered and is currently under consideration.  Claims 1-4, 7-8, and 15-19 allowed.
Allowable Subject Matter
Claim 1-4, 7-8, and 15-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Takeda (JPS5729425 of record with reference made to examiner provided machine translation) teaches:
A method for manufacturing a polymer film (ln 11; see also abstract), the method comprising:
casting a solution containing a polymer precursor on a base film (ln 55-62);
drying the solution containing a polymer precursor to form a precursor film (ln 55-62); and
curing the precursor film to form a polymer film (ln 55-62),
wherein the solution containing a polymer precursor is a polyimide precursor, and the polymer film is a polyimide film (ln 55-62),
wherein the drying the solution containing a polymer precursor is performed at a temperature of 60°C to 150°C (Table 2, Example 3, column 6).
Takeda does not teach a base film selected from the group consisting of a polyimide film, a copper foil coated with polyimide, an aluminum foil coated with polyimide, and a stainless steel foil coated with polyimide, wherein the drying the solution containing a polymer precursor is performed such that the precursor film has a residual solvent content of 12.5% or less after drying, wherein a side of the base film onto which the solution containing a polymer precursor is casted has a surface roughness RZ of 0.01 nm to 1000 nm, and wherein the polymer film formed after the curing the precursor film has a haze of less than 10% and a light transmittance of 80% or greater in a visible light region, wherein the polymer film formed after the curing of the precursor film has a haze of less than 10% and a light transmittance of 80% or greater in a visible light region, wherein the drying of the solution containing the polymer precursor is 
Yasuike et al. (JP2001170954 with reference made to examiner provided machine translation) teaches a base film selected from the group consisting of a polyimide film, a copper foil coated with polyimide, an aluminum foil coated with polyimide, and a stainless steel foil coated with polyimide ([0013]).
While the deficiencies of Takeda are taught or suggested by the prior art of record (see previous rejections), there does not exist sufficient motivation to combine all the teachings of the references to arrive at the claimed invention.  Therefore the prior art of record fails to teach each and every limitation of the claims and Claim 1 is allowed.
Claims 2-4, 7-8, and 15-19 are allowed do to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                   
                                                                                                                                                                                              /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743